DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 5-12 are cancelled, and claims 17-21 are new and considered for the first time leaving claims 1-4 and 13-21 pending in the current application and examined below.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3“Chemical Formula 1” as well as “[Chemical Formula 1]” in lines 3 and 4 of claim 3. The second recitation in the brackets is duplicative and unnecessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 3-4, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for zinc-based compounds consisting of zinc oxide (ZnO), zinc oxide (ZnO2) and zinc carbonate (ZnCO3) does not reasonably provide enablement for all zinc-based compounds as recited in the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   

(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claims 1 and 17 encompasses all possible zinc related compounds in the claimed brazing compositions. The specification discloses sufficient information for one of ordinary skill in the art to make a composition for brazing aluminum where the zinc-based compound in the composition is one of zinc oxide (ZnO), zinc oxide (ZnO2) and zinc carbonate (ZnCO3).  However, the specification does not provide direction on how to select from the innumerable different alloys, chlorides, fluorides, salts, and other materials that make up the category of zinc-based compounds.  At the time of filing, the state of the art was such that brazing compounds for brazing aluminum using fluorinated aluminates are known Thus, the disclosed zinc oxide and zinc carbonate does not bear a reasonable correlation to the full scope of the claim. A person of ordinary skill would have to experiment innumerable different zinc compounds to determine which compounds would make a composition appropriate for brazing aluminum when combined with titanium metal and fluorinated aluminate. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Claims 3-4, 13-16, and 18-21 are rejected as they depend from claims 1 and 17 and do not solve the above issue. 

Claims 1-4, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 3, 14, 17, and 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  On page 5, lines 23-26, applicant notes that "about" is understood as within a range of normal tolerance in the art, for example within 2 standard deviations. However, the specification also notes that "about" can be understood as within 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1% 0.5%, 0.1% 0.05% or 0.01% of the stated value. Given these different statements concerning the scope of the term about and the lack of clarity concerning what two standard deviations is taken from, it is not clear what is meant by the term "about". Claims 2, 4, 13, 15-16, and 18-20 are rejected as they depend from claims 1 and 17 and do not solve the above issue.

	Claim 13 recites the limitation “a composition of claim 1” in line 2. This is not clear as claim 1 from which claim 13 depends already sets forth a composition, it is not clear whether this is referencing a new composition or intending to reference the composition set forth in claim 1. Claim 14 is also rejected as it depends from claim 13 and does not solve the above issue.

	Claim 15 recites the limitation “a composition of claim 1” in line 2. This is not clear as claim 1 from which claim 15 depends already sets forth a composition, it is not clear whether this is referencing a new composition or intending to reference the composition set forth in claim 1. Claim 16 is also rejected as it depends from claim 13 and does not solve the above issue. 

Claim 16 recites the limitation “an aluminum article”. This is not clear as claim 15 from which claim 16 depends already sets forth an aluminum article, it is not clear whether this is referencing a new article or intending to reference the article set forth in claim 15. 

	Claim 17 recites that the zinc-based compound, metal titanium, and fluorinated aluminate are “based upon 100 parts by weight of the composition” while there is “an amount of 5 wt% or less of a filler metal based on the total weight of the composition”. Claim 18 similarly recites that “the filler metal is less than or equal to 2 wt% based on the total weight of the composition for brazing aluminum.” Given these diverging uses of 100 parts and percentage recitations, it is not clear whether total weight means total molecular weight of the compound, whether total weight is still based on 100% by weight of the compound, or some other meaning. Claims 19-21 are also rejected as they depend from claim 17 and do not solve the above issue. 

Claim 19 recites the limitation Cu/Brass-based filler metal in line 2. It is not clear from this recitation whether this is intended to encompass copper based filler metals, brass based filler metals, some specific type of brass with a specific copper content, or some other meaning.

Claim 20 notes that it further limits claim 17 and recites the limitation “the filler metal comprises” in line 1. This is not clear as claim 17 is a closed claim, and therefore it is not clear if this allows for other elements to comprise the filler metal and therefore calling into question the closed nature of the claim from which it depends.

Claim 20 recites that the group of claimed filler metals includes Zn. As claim 17 already notes that 30 to 60 parts by weight of the composition is a zinc-based compound, it is not clear whether the zinc in the zinc compound satisfies this further requirement of a filler metal.  

Claims 2, 4, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 notes that it further limits claim 1 and recites the limitation “zinc-based compound comprises” in line 1. This does not appear to further limit as claim 1 has been amended to be a closed claim, and therefore it is not clear if this allows for other elements to comprise the zinc-based component and therefore calling into question the closed nature of the claim from which it depends. 
Claim 4 similarly recites that the “fluorinated aluminate comprises” in line 1. This does not appear to further limit as claim 1 has been amended to be a closed claim, and therefore it is not clear if this allows for other elements to comprise the fluorinated aluminate and therefore calling into question the closed nature of the claim from which it depends. 
Finally, claim 19 notes that it further limits claim 17 and recites the limitation “the filler metal comprises” in line 1 This does not appear to further limit as claim 17 is a closed claim, and therefore it is not clear if this allows for other elements to comprise the filler metal and therefore calling into question the closed nature of the claim from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the reasons for the indication of allowable subject matter were outlined in the Allowable Subject Matter section of the Non-Final Office Action mailed May 17, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the drawing objection, applicant’s amendment to FIG. 1 to include the legend “Prior Art” has cured the issue and therefore the objection is withdrawn. 
	With respect to the 112(b) rejections, applicant’s cancellation of claims 5, 10 and 11 has made the rejections moot and therefore they are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733